        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD KAHN and AARK     :
ENTERPRISE LLC d/b/a      :
MAULDIN’S, individually and on
                          :
behalf of all others similarly situated,
                          :                          1:20-cv-781
                          :
            Plaintiffs,   :
                          :
            v.            :                          Hon. John E. Jones III
                          :
PENNSYLVANIA NATIONAL     :
MUTUAL CASUALTY INSURANCE :
COMPANY,                  :
                          :
            Defendant.    :

                                 MEMORANDUM
                                  February 8, 2021
      This case arises from the economic havoc wrought by the COVID-19

pandemic. Plaintiffs operated a restaurant that, like far too many businesses across

the country, had no choice but to close its doors soon after the virus reached the

United States last spring. Plaintiffs submitted a claim to their insurance company,

hoping that their business losses would be covered in their all-risk policy.

Unfortunately for Plaintiffs, their insurance company rejected their claim. Like

thousands of similarly situated business owners, Plaintiffs challenged that denial in




                                           1
          Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 2 of 26




federal court.1 The vast majority of courts analyzing these claims have sided with

the insurers, largely agreeing that the commercial insurance policies

unambiguously foreclosed coverage where the business property suffered no

physical damage or any tangible injury other than pure economic loss.2 We

wholeheartedly regret that business owners across the country, who paid hundreds

if not thousands of dollars in monthly premiums under the impression that they

would be protected in the event a calamity forced them to close their doors to the

public, have had little to no luck seeking recourse in federal court. But upon

review of the pleadings and the relevant case law, we are compelled to agree with

most of our colleagues. For the following reasons, we will grant Defendant’s

Motion to Dismiss.

    I.      BACKGROUND

         A. Factual Allegations and Procedural History

         In accordance with the standard of review applicable to a motion to dismiss,

the following facts are derived from Plaintiffs’ Amended Complaint, (Doc. 22),

and viewed in the light most favorable to them.


1
        By one measure, nearly 1,500 COVID-19 insurance disputes were filed in state and
federal court in 2020. See Covid Coverage Litigation Tracker, UNIVERSITY OF PENNSYLVANIA
CAREY LAW SCHOOL, https://cclt.law.upenn.edu/.
2
        The Penn Law Covid Coverage Litigation Tracker estimates that out of 168 cases where
motions to dismiss have been adjudicated on the merits, nearly 82% have been fully dismissed as
of today’s date. See Judicial Rulings on the Merits in Business Interruption Cases, UNIVERSITY
OF PENNSYLVANIA CAREY LAW SCHOOL, https://cclt.law.upenn.edu/judicial-rulings/.

                                               2
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 3 of 26




      Plaintiffs formerly owned and operated a restaurant named “Mauldin’s,”

named for the South Carolina town in which it was located. (Doc. 22 at ¶¶ 2, 10).

In September 2019, Plaintiffs obtained an “all-risk” commercial insurance policy

(the “Policy”) from Defendant Pennsylvania National Mutual Casualty Insurance

Company (“Penn Mutual” or “Defendant”), which is headquartered in Harrisburg,

PA. (Id. at ¶¶ 12–13, 15). An “all-risk” insurance policy covers all risks of loss

unless expressly excluded. (Id. at ¶ 15). Plaintiffs’ Policy was intended to provide

a full year of coverage, to expire on September 19, 2020. (Id. at ¶ 13). Six months

later, however, the COVID-19 crisis spread to the United States.

      South Carolina officials reported the first instances of COVID-19 in the state

on March 6, 2020. (Id. at ¶ 23). The following week, on March 13, Governor

McMaster declared a state of emergency and closed schools in two counties. (Id.

at ¶ 24). On March 14, the South Carolina Department of Health recommended

that symptomatic individuals avoid public gatherings and stay home from work

and school. (Id.). By March 20, Governor McMaster had closed schools, “urged”

citizens to cancel, postpone, or reschedule public gatherings, and encouraged social

distancing. (Id. at ¶ 25). One week later, on March 27, Greenville County (where

Mauldin’s is located) reported the first death connected to COVID-19, and a

Department of Heath physician advised the public to stay home and avoid non-

essential public interactions. (Id. at ¶ 26). On April 6, Governor McMaster issued

                                          3
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 4 of 26




a statewide order requiring all residents to limit movement outside their homes or

places of work to only essential activities. (Id. at ¶ 28).

      Because South Carolina residents were advised to stay home, Mauldin’s

suffered a significant loss of business. (Id. at ¶ 29). By late March, Plaintiffs

“were forced” to close the restaurant. (Id.). Hoping that their loss of business

income would be covered by the Policy, Plaintiffs submitted a claim to Defendant.

(Id.). On March 31, 2020, Defendant denied the claim. (Id.).

      Plaintiffs initiated this putative class action on May 12, 2020. (Doc. 1).

Defendant filed a motion to dismiss on June 19. (Doc. 7). On June 25, Plaintiffs

moved for a stay of proceedings pending resolution by the Judicial Panel on

Multidistrict Litigation (“JPML”) of their motion to transfer the action, along with

hundreds of other related cases, to centralized pretrial proceedings pursuant to 28

U.S.C. § 1407. (Doc. 13). To avoid against any potential prejudice to Defendant,

we ordered a limited (forty-five day) stay of proceedings and instructed the parties

to alert the Court of the JPML’s ruling on Plaintiffs’ motion to transfer. (Doc. 25).

Before we so ruled, Plaintiffs filed an Amended Complaint, which is now the

operative pleading in this action. (Doc. 22). The Amended Complaint asserts

three causes of action arising out of Defendant’s denial of insurance coverage:

breach of contract (Count I), breach of the duty of good faith and fair dealing

(Count II), and declaratory relief (Count III). (Doc. 22 at ¶¶ 48–66).
                                           4
         Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 5 of 26




       On August 14, Defendant advised the Court that the JPML denied transfer to

a centralized proceeding. (Doc. 27). Accordingly, Defendant re-filed its Motion to

Dismiss (the “Motion”) on September 2, (Doc. 31), with a brief in support on

September 8, (Doc. 34). Plaintiffs filed their brief in opposition to the Motion on

September 30, (Doc. 42), to which Defendant replied on October 14, (Doc. 14).

The Motion is therefore ripe for review.

       B. The Insurance Policy

       The Policy contains several provisions relevant to the motion sub judice.3

First, the Policy’s “Business Income” coverage provision states:

               We will pay for the actual loss of Business Income you
               sustain due to the necessary “suspension” of your
               “operations” during the “period of restoration”. The
               “suspension” must be caused by direct physical loss of or
               damage to property at premises which are described in the
               Declarations and for which a Business Income Limit of
               Insurance is shown in the Declarations. The loss of
               damage must be caused by or result from a Covered Cause
               of Loss. . . .
(Doc. 31-1 at 56). Defendant also agreed to pay for certain “Extra Expense[s]”—

“necessary expenses [Plaintiffs] incur during the ‘period of restoration’ that



3
        Plaintiffs did not submit the Policy itself with their pleadings, but Defendant attached an
ostensibly true and correct copy with its Motion to Dismiss (Doc. 31-1). While we are typically
limited to the pleadings when adjudicating a motion to dismiss, we are permitted to consider
documents incorporated into a complaint by reference. See Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322 (2007). Here, Plaintiffs quote directly from the Policy
throughout the Amended Complaint and do not otherwise challenge the propriety of Defendant’s
submission of the Policy alongside its motion.
                                                 5
         Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 6 of 26




[Plaintiffs] would not have incurred if there had been no direct physical loss or

damage to property caused by or resulting from a Covered Cause of Loss.” (Id.).

The Policy defines the “Period of Restoration” as beginning either “72 hours after

the time of direct physical loss or damage for Business Income coverage,” (or for

Extra Expense coverage, “[i]mmediately after the time of direct physical loss or

damage”) and ending on the earlier of:

          (1) The date when the property at the described premises
              should be repaired, rebuilt or replaced with reasonable
              speed and similar quality; or

          (2) The date when business is resumed at a new permanent
              location.

(Id. at 63).

       The Policy also provides coverage under a “Civil Authority” provision,

which states:

               We will pay for the actual loss of Business Income you
               sustain and necessary Extra Expense caused by action of
               civil authority that prohibits access to the described
               premises due to direct physical loss of or damage to
               property, other than at the described premises, caused by
               or resulting from any Covered Cause of Loss
(Id. at 57).

       Under both the “Business Income” and “Civil Authority” provisions, the

“Covered Causes of Loss” are defined as “Risks of Direct Physical Loss unless the

loss is” explicitly excluded or limited in the Policy. (Id. at 67). One of those

                                          6
          Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 7 of 26




express exclusions is the “Exclusion of Loss Due to Virus or Bacteria”

endorsement (the “Virus Exclusion”), which provides:

            A. The exclusion set forth in Paragraph B. applies to all
               coverage under all forms and endorsements that comprise
               this Coverage Part, including but not limited to forms or
               endorsements that cover property damage to buildings or
               personal property and forms or endorsements that cover
               business income, extra expense or action of civil authority.

            B. We will not pay for loss or damage caused by or resulting
               from any virus, bacterium or other microorganism that
               induces or is capable of inducing physical distress, illness
               or disease.
(Id. at 89).

   II.      STANDARD OF REVIEW

         In considering a motion to dismiss pursuant to Rule 12(b)(6), courts “accept

all factual allegations as true, construe the complaint in the light most favorable to

the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515

F.3d 224, 231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d

361, 374 n.7 (3d Cir. 2002)). In resolving a motion to dismiss pursuant to Rule

12(b)(6), a court generally should consider only the allegations in the complaint, as

well as “documents that are attached to or submitted with the complaint, . . . and

any matters incorporated by reference or integral to the claim, items subject to




                                            7
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 8 of 26




judicial notice, matters of public record, orders, [and] items appearing in the record

of the case.” Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

      A Rule 12(b)(6) motion tests the sufficiency of the complaint against the

pleading requirement of Rule 8(a). Rule 8(a)(2) requires that a complaint contain a

short and plain statement of the claim showing that the pleader is entitled to relief,

“in order to give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a complaint attacked

by Rule 12(b)(6) motion to dismiss need not contain detailed factual allegations, it

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

survive a motion to dismiss, a civil plaintiff must allege facts that “raise a right to

relief above the speculative level….” Victaulic Co. v. Tieman, 499 F.3d 227, 235

(3d Cir. 2007) (quoting Twombly, 550 U.S. at 555). Accordingly, to satisfy the

plausibility standard, the complaint must indicate that defendant’s liability is more

than “a sheer possibility.” Iqbal, 556 U.S. at 678. “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the

line between possibility and plausibility of entitlement to relief.’” Id. (quoting

Twombly, 550 U.S. at 557).



                                            8
           Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 9 of 26




       Under the two-pronged approach articulated in Twombly and later

formalized in Iqbal, a district court must first identify all factual allegations that

constitute nothing more than “legal conclusions” or “naked assertions.” Twombly,

550 U.S. at 555, 557. Such allegations are “not entitled to the assumption of truth”

and must be disregarded for purposes of resolving a 12(b)(6) motion to dismiss.

Iqbal, 556 U.S. at 679. Next, the district court must identify “the ‘nub’ of the …

complaint – the well-pleaded, nonconclusory factual allegation[s].” Id. Taking

these allegations as true, the district judge must then determine whether the

complaint states a plausible claim for relief. See id.

       However, “a complaint may not be dismissed merely because it appears

unlikely that the plaintiff can prove those facts or will ultimately prevail on the

merits.” Phillips, 515 F.3d at 231 (citing Twombly, 550 U.S. at 556–57). Rule 8

“does not impose a probability requirement at the pleading stage, but instead

simply calls for enough facts to raise a reasonable expectation that discovery will

reveal evidence of the necessary element.” Id. at 234.

    III.    DISCUSSION

       Under Pennsylvania law,4 courts interpreting insurance policies “are guided

by the polestar principle that insurance policies are contracts between an insurer


4
       We will apply Pennsylvania law, rather than South Carolina law, here.


                                              9
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 10 of 26




and a policyholder.” Kurach v. Truck Ins. Exch., 235 A.3d 1106, 1116 (Pa. 2020).

We therefore must “apply traditional principles of contract interpretation in

ascertaining the meaning of the terms used therein.” Id. For instance, we need to

“ascertain the intent of the parties as manifested by the terms used in the written

insurance policy.” 401 Fourth St. Inc. v. Invs. Ins. Grp., 879 A.2d 166, 171 (Pa.

2005). If the policy terms are clear and unambiguous, we must give effect to the

plain and ordinary meaning of those terms. See Kurach, 235 A.2d at 1116. If,

however, an ambiguity is identified in the policy, we must construe it in favor of

the policyholder. Id. Insurance provisions are considered ambiguous “if they are

subject to more than one reasonable interpretation when applied to a particular set

of facts.” Id. (quoting Madison Constr. Co. v. Harleysville Mut. Ins., 735 A.2d


        Because we are sitting in diversity jurisdiction, we must apply the choice-of-law rules of
the forum state. See Hammersmith v. TIG Ins. Co., 480 F.3d 220, 226 (3d Cir.2007). In
Pennsylvania, courts apply “a flexible rule which permits analysis of the policies and interests
underlying the particular issue before the court.” Id. at 227. In insurance contract disputes, “the
court must apply the law of the state having the most significant contacts or relationships to the
contract and not the underlying tort.” Wilson v. Transport Ins. Co., 889 A.2d 563, 571 (Pa.
Super. Ct. 2005). That intensive inquiry is only necessary, however, if there is a genuine conflict
of laws between Pennsylvania and the other jurisdiction. See Specialty Surfaces Intl. v.
Continental Cas. Co., 609 F.3d 223, 230 (3d Cir. 2010). If there is no conflict of substantive
law, then Pennsylvania law will apply. See id. (“When both states’ interests would be harmed by
the application of the other state's law, there is a ‘true conflict,’ and we must engage in the
contacts and interests analysis to determine which state's law should apply.”).

        Here, both parties agree that South Carolina and Pennsylvania law are substantively
similar in the pertinent areas of this dispute. Seeing no true conflict, we will apply Pennsylvania
law. See Illinois Union Ins. Co. v. Hydro Int'l, PLC, 929 F. Supp. 2d 365, 372 (M.D. Pa. 2013)
(“As a result of the substantial contacts between the contract and the Commonwealth of
Pennsylvania, the interests involved, and the concession by both parties in their briefs that
Pennsylvania and Oregon law are substantially similar with regard to the applicable substantive
law, the Court will apply Pennsylvania law.”).
                                                10
         Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 11 of 26




100, 106 (Pa. 1999)). “[T]he lack of a definition for an operative term,” however,

“does not necessarily render the policy ambiguous.” Gemini Ins. Co. v. Meyer

Jabara Hotels LLC, 231 A.3d 839, 847–48 (Pa. Super. Ct. 2020).

       Here, the legal sufficiency of all three of Plaintiffs’ claims depends on

whether Defendant’s denial of coverage pursuant to the Policy was reasonable.5

Defendant asserts that coverage was properly denied for two main reasons. First,

Defendant argues that Plaintiffs’ allegations are insufficient to bring their claim

within the Policy’s coverage grant for “direct physical loss of or damage to

property,” as is required. Because Plaintiffs did not plead any “physical loss of or

damage to” their property, the claim was appropriately denied. Defendant argues



5
         As discussed supra, Plaintiffs bring forth three causes of action: breach of contract
(Count I), breach of the duty of good faith and fair dealing (Count II), and declaratory relief
(Count III). To state a claim for breach of contract in an insurance dispute, Plaintiffs must
sufficiently plead (1) the existence of a contract, including its essential terms, (2) a breach of the
contract; and, (3) resultant damages. See Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v.
Law Firm of Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016). If the insurer properly
denied coverage, a breach of contract claim cannot stand. See, e.g., Foster v. USAA Cas. Ins.
Co., No. CIV.A. 10-5755, 2013 WL 6869034, at *7 (E.D. Pa. Dec. 31, 2013) (“Plaintiff cannot
establish a claim for breach of contract because Defendant acted in accordance with the terms of
the Policy when denying Plaintiff UIM coverage.”). Similarly, Pennsylvania courts have held
that if the insurer properly denied a claim, the policyholder is unable to state a bad faith claim.
See Cresswell v. Pennsylvania National Cas. Ins. Co., 820 A.2d 172, 179 (Pa. Super. 2003)
(citing Morrison v. Mountain Laurel Assurance Co., 748 A.2d 689 (Pa. Super. Ct. 2000)). And a
judicial determination that coverage was properly denied would obviously preclude the
availability of a declaration proclaiming the opposite. See, e.g., Butta v. GEICO Cas. Co., 400 F.
Supp. 3d 225, 233 (E.D. Pa. 2019) (“Judges in our district decline to issue a declaratory
judgment when the claim for breach of contract would necessarily involve adjudication of the
issues implicated in the claim for declaratory relief.”).



                                                 11
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 12 of 26




that the Civil Authority provision was inapplicable because property damage must

have been the cause of the Civil Authority action, because Plaintiffs did not allege

“physical loss of or damage to” nearby property, and/or because access to the

insured property must have been entirely prohibited, none of which occurred here.

Second, even if Plaintiffs’ claims did fall under either category of coverage, they

would be barred by the Policy’s Virus Exclusion.

      Upon careful review of the Policy, the parties’ well-briefed arguments, and

the numerous decisions our colleagues within the Third Circuit have issued

concerning these exact issues, we find that Defendant did indeed properly deny

coverage and that Plaintiffs’ Amended Complaint must therefore be dismissed.

             i. Business Income

      Defendant agreed in the Policy’s Business Income coverage provision to pay

Plaintiffs for the loss of income sustained by the business due to any “necessary

‘suspension’ of [] operations.” (Doc. 31-1 at 56). The Policy explicitly states that

only losses incurred “during the ‘period of restoration’” would be covered, and that

the suspension of business operations must have been “caused by direct physical

loss of or damage to property.” (Id.). Plaintiffs argue that because the Policy does

not define “direct physical loss,” the provision is ambiguous—and since Plaintiffs’

interpretation of the term (that the loss of the business’s intended use or function

can constitute “physical loss”) is reasonable, the Motion must be denied. (Doc. 42
                                          12
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 13 of 26




at 14). We disagree and conclude that the phrase “physical loss of or damage to

property” unambiguously requires some issue with the physical premises that

impedes business operations and causes a loss of business income.

      First, even though “physical loss” is not defined in the Policy, that does not

render the term ambiguous. See, e.g., Telecomm. Network Design v. Brethren Mut.

Ins. Co., 5 A.3d 331, 336–37 (Pa. Super. Ct. 2010) (“[T]he fact that the term . . . is

not defined and can imply several meanings is insufficient to create ambiguity.”).

Rather, the term is clear when one considers the ordinary meaning of the words

and when read in the context of the policy. See id. The word “physical”—which

modifies both “loss” and “damage” in the Business Income provision—means

“[o]f, relating to, or involving material things; pertaining to real, tangible objects.”

Physical, BLACK'S LAW DICTIONARY (11th ed. 2019) (emphasis added). As a

preeminent insurance treatise has explained, insurance policies that include

“physical loss or damage” as a prerequisite for coverage have been “widely held to

exclude alleged losses that are intangible or incorporeal and, thereby, to preclude

any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical

alteration of the property.” 10A Couch on Ins. § 148:46 (3d ed. 2020). “When the

structure of the property itself is unchanged to the naked eye, however, and the

insured alleges that its usefulness for its normal purposes has been destroyed or

                                           13
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 14 of 26




reduced, there are serious questions whether the alleged loss satisfies the policy

trigger.” Id.

      This conclusion—that “physical loss” must require some tangible issue with

the physical structure of the business’s premises—is bolstered by reference to

surrounding terms in the Policy. As we have explained, the Business Income

coverage provision explicitly states that only business losses incurred “during the

‘period of restoration’” would be covered. (Doc. 31-1 at 56). The Policy explains

that this “period of restoration” ends either when the covered premise is “repaired,

rebuilt or replaced” or when business operations are “resumed at a new permanent

location.” (Id.). This language strongly implies that the Policy was only intended

to cover business losses sustained over a period when the property had some

physical or structural issue that prevented the business from operating. If we adopt

Plaintiffs’ proposed construction—that “physical loss” could include a loss of the

business’s intended function—this language in the definition of “period of

restoration,” plus the phrase itself, would be rendered entirely superfluous. We

cannot issue an interpretation of a contractual provision that would lead to this

result. See Clarke v. MMG Ins. Co., 100 A.3d 271, 276 (Pa. Super. Ct. 2014)

(“[Pennsylvania’s] rules of construction do not permit words in a contract to be

treated as surplusage . . . if any reasonable meaning consistent with the other parts

can be given to it.”) (quoting Tenos v. State Farm Ins. Co., 716 A.2d 626, 631 (Pa.

                                          14
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 15 of 26




Super. Ct. 1998)). “Indeed,” if we are “forced to choose between two competing

interpretations of an insurance policy, we are bound, as a matter of law, to choose

the interpretation which allows us to give effect to all of the policy’s language.”

Id. (quoting Millers Cap. Ins. Co. v. Gambone Bros. Dev. Co., 941 A.2d 706, 716

(Pa. Super. Ct. 2007), appeal denied, 963 A.2d 471 (Pa. 2008)); see also Phila.

Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 289 (S.D.N.Y. 2005)

(applying Pennsylvania law and concluding that the phrase “direct physical loss or

damage,” when considered in the context of the insurance policy, “requires that

claimed loss or damage must be physical in nature”). Only Defendant’s

construction of the Business Income provision gives effect to all of the Policy’s

pertinent language and terms—Plaintiffs’ does not.

      Second, while the Third Circuit has not yet ruled on any COVID-19

insurance disputes, we are guided by relevant, binding precedent regarding what

constitutes “direct physical loss of or damage to property” for insurance coverage

purposes. In Port Authority of New York and New Jersey v. Affiliated FM Ins. Co.,

the Third Circuit considered whether buildings afflicted with asbestos sustained

any “physical loss or damage” that could be covered by insurance. 311 F.3d 226

(3d Cir. 2002). Looking to the “physical damage” component of the provision, the

court noted that “[p]hysical damage to a building as an entity by sources

unnoticeable to the naked eye must meet a higher threshold” than damage “from an

                                          15
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 16 of 26




outside source that may demonstrably alter the components of a building and

trigger coverage,” such as fire or water damage. Id. at 235. As for “physical loss,”

the Third Circuit distinguished between an asbestos contamination of such a large

degree that the building is “uninhabitable and unusable,” and a situation where

asbestos is physically present in the building “but is not in such form or quantity as

to make the building unusable[.]” Id. at 236. In the former scenario, the owner of

the building has suffered a “distinct loss” because the function of the building is

“nearly eliminated or destroyed, or the structure is made useless or uninhabitable.”

Id. (emphasis added). In the latter scenario, however, the owner of the building

has not suffered any loss because the “structure continues to function—it has not

lost its utility.” Id.

       The key terms in Port Authority are “building” and “structure.” Plaintiffs

here do not allege that the physical structure that houses their restaurant was

physically unusable—just that the intended purpose of the business (serving food

to patrons indoors) could not be executed due to the state’s guidance to avoid

public gatherings. But the Third Circuit in Port Authority clearly distinguished

between a building (not a business) that was physically unusable and one that was

contaminated but still physically safe to inhabit. There are no facts alleged here to

support a conclusion that the building in which Mauldin’s was located was

rendered physically unusable. The business may have suffered economically, but

                                          16
         Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 17 of 26




the building did not suffer any kind of physical or structural impairment as

required to fall under the Business Income coverage provision. To rule here that a

building without any presence of the COVID-19 virus was rendered physically or

functionally unusable such that Plaintiffs sufficiently alleged a “distinct loss”

would squarely contradict the Third Circuit’s holding in Port Authority.6

       Finally, we are persuaded by the unanimity among our colleagues on this

exact issue. We have yet to identify a decision within the Third Circuit that has

reached a result contrary to the one we reach today. See, e.g., Frank Van’s Auto

Tag, LLC v. Selective Ins. Co. of the Se., No. CV 20-2740, 2021 WL 289547, at *6

n.4 (E.D. Pa. Jan. 28, 2021) (“Although the Court takes note of the growing body

of case law in COVID-19 business interruption insurance cases, it makes an

independent judgment. This is what is required. . . . Here, however, given the

language of the Policy at issue, the Court does not disagree with the shared

conclusion that loss or damage cannot merely be economic and still be ‘physical.’

That conclusion could conceivably be different if, for example, the policy language



6
       Three years after Port Authority, the Third Circuit expressed its prediction that the
Pennsylvania Supreme Court “would adopt a similar principle[.]” Motorists Mut. Ins. Co. v.
Hardinger, 131 F. App’x 823, 826 (3d Cir. 2005). The Hardinger panel found “nothing . . . in
New York, New Jersey, or Pennsylvania law that would cause us to disregard Port Authority
under Pennsylvania law,” nor did they see “any substantive law in Pennsylvania at odds” with
the Port Authority decision. Id. And even though Port Authority was specifically concerned
with asbestos, the Hardinger court clarified that the case is nonetheless “instructive . . . where
sources unnoticeable to the naked eye have allegedly reduced the use of the property to a
substantial degree.” Id.
                                                 17
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 18 of 26




stated that the coverage was triggered by ‘loss of physical use of the property’ or

some such configuration.”) (internal citation omitted); 1 S.A.N.T., Inc. v. Berkshire

Hathaway, Inc., No. CV 20-862, 2021 WL 147139, at *6 (W.D. Pa. Jan. 15, 2021)

(“[T]he growing body of case law rejects the contrived definition of ‘direct

physical loss of or damage to’ that would provide coverage for economic losses

unrelated to physical impact to the covered structure. The Court believes that these

cases represent the more reasonable interpretation of the policy language.”); Indep.

Rest. Grp. v. Certain Underwriters at Lloyd’s, London, No. CV 20-2365, 2021 WL

131339, at *5 (E.D. Pa. Jan. 14, 2021); Ultimate Hearing Sols. II, LLC v. Twin City

Fire Ins. Co., No. CV 20-2401, 2021 WL 131556, at *6 (E.D. Pa. Jan. 14, 2021);

Newchops Rest. Comcast LLC v. Admiral Indem. Co., No. CV 20-1869, 2020 WL

7395153, at *5 (E.D. Pa. Dec. 17, 2020); Kessler Dental Assocs., P.C. v. Dentists

Ins. Co., No. CV 20-03376, 2020 WL 7181057, at *4 (E.D. Pa. Dec. 7, 2020);

4431, Inc. v. Cincinnati Ins. Cos., No. CV 20-04396, 2020 WL 7075318, at *10

(E.D. Pa. Dec. 3, 2020) (“To constitute direct ‘physical loss’ under the Policies as

that term is construed under Pennsylvania law, economic loss resulting from an

inability to utilize a premises as intended must (1) bear some causal connection to

the physical conditions of that premises, which conditions (2) operate to

completely or near completely preclude operation of the premises as intended.”)

(emphasis in original); Brian Handel D.M.D., P.C. v. Allstate Ins. Co., No. CV 20-


                                         18
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 19 of 26




3198, 2020 WL 6545893, at *4 (E.D. Pa. Nov. 6, 2020); but see V&S Elmwood

Lanes, Inc. v. Everest Nat’l Ins. Co., No. CV 20-3444, 2021 WL 84066, at *1

(E.D. Pa. Jan. 11, 2021) (declining to exercise jurisdiction over case seeking only

declaratory relief because “Pennsylvania state courts have not yet developed a

body of case law applicable to the state law issues presented in this case”).

       Though there has been a dearth of published Pennsylvania state court rulings

on these issues, we have identified one that largely adopted the reasoning of our

federal district court colleagues, but no others that addressed the merits of the

various coverage arguments.7 See Scranton Club v. Tuscarora Wayne Mut. Group,

Inc., No. 2020-02469 at 36 (Pa. Com. Pl. Lackawanna Cnty. Jan. 25, 2021) (“The

Scranton Club has not alleged any facts which may arguably satisfy the ‘direct

physical loss or damage’ requirement for . . . coverage under the policy. It also has

not alleged the requisite repair, restoration, or replacement of its premises during

its ‘period of restoration.’ Accordingly, it is clear and free from doubt that the

Scranton Club cannot recover under the business income and extra expense

provisions of the policy, and for that reason, Tuscarora’s demurrer to those claims


7
        Plaintiffs refer us to Ridley Park Fitness, LLC v. Phila. Indem. Ins. Co., 2020 No. 01093
(Pa. Com. Pls. Phila. Cnty. Aug. 31, 2020), where Judge Glazer in the Philadelphia County Court
of Common Pleas rejected an insurer’s preliminary objections in a one-page, unpublished
opinion. Judge Glazer merely observed that “it would be premature for this court [to] resolve the
factual determinations put forth by defendants to dismiss plaintiff's claims,” but he provided no
further analysis or any reasoning as to why plaintiffs had pled enough factual averments to
survive dismissal. (Doc. 42-1 at 2).
                                               19
          Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 20 of 26




will be sustained.”). We are obligated, of course, to render an independent

adjudication of disputes that come before us, but the overwhelming consensus on

this issue, especially within our circuit, is certainly persuasive and difficult to

ignore.

      While there have been decisions from other federal district courts that

support Plaintiffs’ position, we decline to follow the reasoning of these holdings.

For instance, Plaintiffs cite to Studio 417, Inc. v. Cincinnati Ins. Co., a decision

from the Western District of Missouri that denied the insurer’s motion to dismiss.

478 F. Supp. 3d 794 (W.D. Mo. 2020). There, however, the plaintiffs had alleged

that COVID-19 “particles attached to and damaged” its property, while Plaintiffs

here do not. See id. at 802 (“Plaintiffs here have plausibly alleged that COVID-19

particles attached to and damaged their property, which made their premises unsafe

and unusable. This is enough to survive a motion to dismiss.”); see also Blue

Springs Dental Care, LLC v. Owners Ins. Co., No. 20-CV-00383-SRB, 2020 WL

5637963, at *6 (W.D. Mo. Sept. 21, 2020) (“As discussed earlier in this Order,

Plaintiffs plausibly allege that COVID-19 had physically occupied and

contaminated their dental clinics and thereby deprived them of their use of those

clinics by making them unusable.”). Plaintiffs also point to Urogynecology

Specialist of Fla. LLC v. Sentinel Ins. Co., Ltd, where a Middle District of Florida

court also denied an insurer’s motion to dismiss. See No. 20-CV-1174, 2020 WL

                                           20
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 21 of 26




5939172 (M.D. Fla. Sept. 24, 2020). There, however, the only issue the court

discussed was whether the insurance policy’s Virus Exclusion unambiguously

foreclosed coverage—the court held the exclusion was ambiguous and declined to

dismiss the case on the pleadings, without addressing the “physical loss” term in

the Business Income provision. See id. at *4 (“[W]ithout any binding case law on

the issue of the effects of COVID-19 on insurance contracts virus exclusions, this

Court finds that Plaintiff has stated a plausible claim at this juncture.”). Plaintiffs

also refer us to a recent decision out of the Northern District of Ohio, where a

federal judge granted summary judgment on behalf of an insured for its Business

Income coverage claim. See Henderson Rd. Rest. Sys., Inc. v. Zurich Am. Ins. Co.,

No. 20-cv-01239, 2021 WL 168422 (N.D. Ohio Jan. 19, 2021). There, the court,

inter alia, concluded that the “physical loss” term was ambiguous and reasonably

susceptible of more than one interpretation. See id. at *10. As we have discussed,

we disagree, because interpreting “physical loss” as Plaintiffs request would render

language in the “period of restoration” provision superfluous. In short, we do not

find these out-of-circuit cases persuasive.

      Overall, we conclude that Defendant properly denied coverage under the

Business Income coverage provision—the policy unambiguously required

“physical loss of or damage to property,” which must mean some physical



                                           21
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 22 of 26




alteration to or issue with the structure, or some physical contamination inside the

building, neither of which are alleged here.

             ii. Civil Authority

      In the Civil Authority coverage provision, Defendant agreed to pay “for the

actual loss of Business Income [Plaintiffs] sustain and necessary Extra Expense

caused by action of civil authority that prohibits access to the described premises

due to direct physical loss of or damage to property, other than at the described

premises, caused by or resulting from any Covered Cause of Loss.” (Doc. 31-1 at

57). This provision, like the Business Income coverage provision, expressly

requires some nexus to “direct physical loss of or damage to property.” (Id.).

Unlike the Business Income provision, however, the Civil Authority provision

requires “a covered cause of loss [that damages or causes a physical loss of]

another property in the immediate area of the insured property, prompting a civil

authority to respond to the covered cause of loss.” ATCM Optical, Inc. v. Twin

City Fire Ins. Co., No. CV 20-4238, 2021 WL 131282, at * 6 (E.D. Pa. Jan. 14,

2021) (emphasis added). Plaintiffs here do not allege any loss of or damage to

another property caused by any “covered cause of loss” that triggered an action of

civil authority. Rather, Plaintiffs only allege that South Carolina’s orders to avoid

public spaces “constituted a prohibition of access to Plaintiffs’ business property.”

(Doc. 22 at ¶ 62). But a plain reading of the Civil Authority coverage provision

                                          22
        Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 23 of 26




unambiguously requires an allegation that another property, besides the insured

premises, suffered some “physical loss” or “damage.” (Doc. 31-1 at 57). Even if

South Carolina’s various orders did prohibit access to Mauldin’s,8 there is no

allegation that the orders arose due to “direct physical loss of or damage to” nearby

property. See Frank Van’s Auto Tag, LLC, 2021 WL 289547, at *7 (“Fatal to

Frank Van’s claim here, it would have to plead that there was a ‘Covered Cause of

Loss’ to a nearby property. As with the Business Income and Extra Expense

provisions, the shutdown order does not constitute a ‘Covered Cause of Loss’ for

purposes of invoking the Civil Authority provision. This finding alone forecloses

coverage under the Civil Authority provision.”). Therefore, we conclude

Defendant properly denied coverage under the Civil Authority provision.

               iii. Virus Exclusion

       According to Plaintiffs, Defendant’s denial of their claim for insurance

coverage “heavily relied on” the Policy’s Virus Exclusion, which stated that


8
        And such a conclusion might be a stretch. The state’s various orders and
recommendations, at worst, prohibited citizens from dining indoors at Mauldin’s—there is no
allegation that the restaurant’s owner(s), managers, or employees were specifically prohibited
from accessing the building or operating the business for take-out dining or delivery. Moreover,
it appears from the pleadings that the only statewide order that explicitly required all state
residents to limit movement outside their homes was issued after Defendant denied Plaintiffs’
claim for coverage. (Doc. 22 at ¶ 28). Defendant denied coverage in a letter dated March 31,
2020, but Governor McMaster’s stay-at-home order was issued later, on April 6. (Id. at ¶¶ 28–
29). The earlier “orders” seem to be mere recommendations for residents to stay home where
possible, (Id. at ¶¶ 24–27), and it is unclear whether those could constitute “action[s] of civil
authority,” much less actions taken “due to direct physical loss of or damage to [nearby]
property,” as required for coverage. (Doc. 31-1 at 57).
                                               23
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 24 of 26




Defendant would not “pay for loss or damage caused by or resulting from any

virus, bacterium or other microorganism that induces or is capable of inducing

physical distress, illness or disease.” (Doc. 22 at ¶ 31). Plaintiffs argue that the

Virus Exclusion is inapplicable to their claims. (Doc. 41 at 30). Plaintiffs also

assert that regulatory estoppel precludes Defendant from invoking the exclusion

because Defendant, through the Insurance Service Office, “made statements to

insurance regulators that the adoption of virus exclusion provisions was solely to

clarify coverage and not reduce it, yet now it is invoking that exclusion to limit

coverage.” (Id. at 32).

      Because we concluded that Defendant properly denied coverage under the

Business Income and Civil Authority provisions, we need not decide whether

coverage would have nonetheless been precluded under the Virus Exclusion. We

do observe, however, that “several courts within this Circuit have [] concluded the

language of the provision is not only unambiguous, but unambiguously bars

coverage for COVID-19-related losses.” Frank Van’s Auto Tag, LLC, 2021 WL

289547, at *8 (citing Humans & Res., LLC v. Firstline Nat’l Ins. Co., No. 20-CV-

2152, 2021 WL 75775, at *8 (E.D. Pa. Jan. 8, 2021)); see also Toppers Salon &

Health Spa, Inc. v. Travelers Prop. Cas. Co. of Am., No. 20-CV-03342, 2020 WL

7024287, at *3 (E.D. Pa. Nov. 30, 2020) (“The language [in the Virus Exclusion]

is not ambiguous, and it applies to Covid-19, which is caused by a coronavirus that

                                          24
       Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 25 of 26




causes physical illness and distress. . . . Other courts considering [identical Virus

Exclusion provisions] under other states’ laws have reached the same conclusion.

That means that the Virus Exclusion applies to [plaintiff’s] insurance claim.”)

(collecting cases); N&S Rest. LLC v. Cumberland Mut. Fire Ins. Co., No. CV 20-

05289, 2020 WL 6501722, at *5 (D.N.J. Nov. 5, 2020) (“The Court is only aware

of one opinion in which a federal court did not find, at the motion to dismiss phase,

that the Virus Exclusion barred coverage. . . . However, that [case’s] policy and its

exclusions referenced several other documents that were unattached to the

insurance policy and were unavailable to the court. . . . Accordingly, based on the

Court's independent evaluation of the Policy’s Virus Exclusion and the wealth of

well-reasoned opinions from other districts holding similarly, the Court finds that

the Virus Exceptions bars coverage.”) (citing Urogynecology Specialist of Fla.

LLC, 2020 WL 5939172, at *4).

      Because we conclude that Plaintiffs were ineligible for insurance coverage

under the Business Income and Civil Authority coverage provisions in the Policy,

even a successful argument that the Virus Exclusion was not intended to apply to

COVID-19 cannot rescue the Amended Complaint. Defendant properly denied

coverage, and so Plaintiffs cannot state a claim upon which relief can be granted.




                                          25
          Case 1:20-cv-00781-JEJ Document 52 Filed 02/08/21 Page 26 of 26




   IV.     CONCLUSION

      For the foregoing reasons, we shall grant the Motion to Dismiss and dismiss

the Amended Complaint. A separate order shall issue in accordance with this

ruling.




                                        26
